STACY, C. J., not sitting.
This is an action to recover damages for personal injuries sustained by plaintiff, while he was at work as a carpenter in a building under construction by the defendant.
The action was tried in the Forsyth County Court. From judgment dismissing the action as upon nonsuit, at the close of the evidence, plaintiff appealed to the Superior Court of Forsyth County. His only assignment of error on said appeal, was based on his exception to the judgment of the County Court.
From judgment of the Superior Court, overruling his assignment of error, and affirming the judgment of the County Court, plaintiff appealed to the Supreme Court.
The judgment of the Forsyth County Court, dismissing this action, at the close of the evidence, as upon nonsuit, is supported by the decision of this Court in Owenby v. Power Co., 194 N.C. 129, 138 S.E. 529. The evidence did not tend to show any facts upon which defendant could be held liable to plaintiff for damages resulting from his injuries. In the absence of evidence tending to show that plaintiff was injured by the negligence of defendant, as alleged in the complaint, the action was properly dismissed by the Forsyth County Court.
There is no error in the judgment of the Superior Court, affirming the judgment of the County Court. The judgment is
Affirmed.
STACY, C. J., not sitting.